Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,4,7-9,23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “first seal disposed around the conduit between the conduit and the fluid head” (italics added, line 4) is problematic because the conduit is claimed as being a part of that same head, as indicted in 2-3 calling for “a fluid head comprising … a conduit” (lines 2-3).  Again, the first quoted passage in this paragraph suggests that the conduit and fluid head are separate elements, when the second quoted passage in this paragraph suggests that they are not separate.  Thus, the claim is internally inconsistent.  Maybe part of the difficulty is that lines 2- 10 start with stating “a fluidic head comprising” (line 2), essentially dragging along all of the other elements (i.e., conduit) under the banner of “fluidic head”.  
	As to claim 1, “conduit is movable with respect to the fluid head” (lines 4,5) is problematic, because the conduit is claimed as being a part of that same head.

	Note was made of the combination of the combination of the particularly located “a first seal” and “a second seal”, with remaining claimed limitations.  Such is the only reason why no art rejection was employed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861